Third District Court of Appeal
                               State of Florida

                       Opinion filed February 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D21-838; 3D21-839
                  Lower Tribunal Nos. 15-7011; 16-3422
                           ________________


             Valerie Lawrence and James Lawrence,
                                 Appellants,

                                     vs.

           Hazel Bartelds Declaration of Trust, et al.,
                                 Appellees.


       Appeals from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Michael A. Saracco (Cocoa), for appellants.

     Touron Law, and Francisco Touron, III; Taylor Espino Vega, PLLC,
and Vanessa A. Van Cleaf, for appellees.


Before, LOGUE, MILLER, and GORDO, JJ.

     PER CURIAM.
      Valerie and James Lawrence appeal the trial court’s final orders finding

them liable for battery, exploitation and abuse of a vulnerable adult, and

conversion, and separately invalidating Mrs. Lawrence’s quitclaim deed

purporting to take an interest in property held by the Hazel Bartelds

Declaration of Trust. We conclude the trial court’s findings, following a bench

trial, were supported by the testimony and evidence, and we therefore affirm.

      The trial court heard evidence that shortly after Hazel Bartelds

underwent brain surgery, her daughter and son-in law, the Lawrences, who

were living in Mrs. Bartelds’ home at the time, brought her to an attorney to

execute a quitclaim deed to her home property. There was testimony from

family members, Mrs. Bartelds’ treating physician, and Mrs. Bartelds herself

that her diagnosis of brain cancer was affecting her ability to communicate

and perceive the events around her.

      The trial court further heard testimony and received evidence that over

the following months, the Lawrences cut off Mrs. Bartelds’ communication

with her other family members and influenced her to write them checks for

over $100,000.00. Mrs. Bartelds’ isolation eventually culminated in a

successful escape attempt, by which she used a neighbor’s phone to contact

her son and take her away from her home. Along with the other facts

presented to the trial court, this was sufficient to show that Mrs. Bartelds



                                      2
lacked capacity to execute the quitclaim deed and that the Lawrences

abused a confidential relationship with Mrs. Bartelds for their own pecuniary

gain.

        Finally, the trial court did not err in failing to strike the amended

complaint, which was properly filed in accordance with Florida Rule of Civil

Procedure 1.190(a) and answered by the Lawrences.

        Affirmed.




                                       3